On December 21, 2009, the defendant was sentenced as follows: Count I: A commitment to the Rosebud County Jail for a term of six (6) months, suspending all but time served prior to sentencing for a period of twelve (12) months, for the offense of Driving Under the Influence of Alcohol, Second Offense, a Misdemeanor; Count II: A commitment to the Rosebud County Jail for a term of six (6) months, suspending all hut time served prior to sentencing for a period of six (6) months, for the offense of Driving While License Suspended or Revoked, a Misdemeanor; Count III: A commitment to the Rosebud County Jail for a term of six (6) months, suspending all but time served prior to sentencing for a period of six (6) months, for the offense of Criminal Possession of Dangerous Drugs (Marijuana), a Misdemeanor; Count IV: A commitment to the Rosebud County Jail for a term of six (6) months, suspending all but time served prior to sentencing for a period of six (6) months, for Criminal Possession of Drug Paraphernalia, a Misdemeanor; and CountV: A commitment to the Montana Department of Corrections for a term of ten (10) years, with five (5) years suspended, for the offense of Attempt of Assault on a Peace Officer, a Felony. Counts I - V shall run concurrent with each other and with the Defendant’s sentence resulting from Rosebud County Justice Court TK 2009-18514.
On May 7,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the *33Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of May, 2010.
DATED this 11th day of June, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.